Title: To James Madison from George Madison, 5 February 1808
From: Madison, George
To: Madison, James



Sir
Frankfort Feby 5th. 1808

The resignation of Mr. Geo. Bibb as Atto. for the united States in the District of Kentucky has induced Mr. Robert Wickliff to solicit that appointment.  You no doubt as a principle officer of the General Government will be consulted as to the person qualified to fill the vacancy occasioned by the resignation of Mr. Bibb.
Permit me therefore to recommend to your attention Mr. Robert Wickliff.  His character as a Lawyer stands very high in this Country, and in my opinion very deservedly so.  I must confess I think it a recommendation to Mr Wickliff that he is a warm friend to the present Administration.  His politicks are sound his character pure, and his talents conspicuous, and believe me When I assure you Sir that in my opinion in the discharge of the duties appertaining to the Office of Federal Atto. he will do strict justice to his Government and credit to himself; Pardon me for the trouble this letter will give you, While I remain With respect and esteem Your Obt. Servant

George Madison

